The Honorable George Hopkins State Senator Box 78, Harver Hills Malvern, AR 72104
Dear Senator Hopkins:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA) which is codified at A.C.A. 25-19-101 et seq. You have asked, specifically, whether the names and addresses of Social Security Disability applicants, as maintained by the state, are available for public inspection under the provisions of the FOIA.
It is my opinion that the FOIA does not compel disclosure of this information.
As noted in your request, the State of Arkansas has created and operates a Social Security Administration Disability Determination agency, which in turn contracts with the federal government. While the Arkansas FOIA does apply to agencies of state government, federal law also applies in this instance since the agency is a federal contractor and is partially federally supported.  To the extent that the state and federal law conflict, the federal law will control. In this instance, the records of individuals who apply for social security disability are confidential under various federal laws, and are exempt from disclosure except under the supervision of the Social Security Administration.
Under the provisions of 5 U.S.C.A. 552 and 45 CFR Subtitle A, Subpart D, requests for the records of individuals applying for and receiving federal entitlements are to be channeled through the supervising agency.  Requests for client records maintained by the Social Security Administration should be forwarded to the Freedom of Information Officer at the SSA Central Office at Baltimore, Maryland.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.